1 Reported in 102 P.2d 683.
The department of labor and industries appeals from a judgment of the superior court of *Page 163 
Grays Harbor county. Omitting the introductory recital, the judgment reads as follows:
"Said appeal having been heard upon the record before the court as compiled by the joint board and the court having considered the evidence produced before the department of labor and the joint board, having heard the arguments of counsel and having found that such record is incomplete by reason of the fact that authorities are in conflict as to the necessity of this operation and the court being dissatisfied with the record and having made its findings of facts and conclusions of law and being fully advised in the premises.
"Now, THEREFORE, IT IS ORDERED that the decision of the joint board entered on the 23rd day of June, 1938, be and hereby is reversed with direction to the department of labor andindustries to reopen the case and have the claimant examined bythree (3) disinterested physicians for their recommendation andthat this matter be further held open until such examination ismade and further action taken by the joint board."
[1] In that portion of the judgment which we have italicized and wherein the department is directed to reopen the case and have the claimant examined by three disinterested physicians, the court assumed a directory and supervisory power over the department which it does not possess. It has been consistently and repeatedly held that the superior courts have no original jurisdiction in workmen's compensation cases, but appellate jurisdiction only. A number of the recent cases so holding are cited in the opinion of DeStoop v. Department of Labor Industries, 1 Wn.2d 340, 95 P.2d 1026.
[2] Furthermore, the appellate jurisdiction of the superior courts in such cases is very limited. They are given the power to review, and that only, and, in exercising that limited power, they are further restricted by the following provision in the procedural section of *Page 164 
the workmen's compensation act, Rem. Rev. Stat., § 7697 [P.C. § 3488]:
"In all court proceedings under or pursuant to this act the decision of the department shall be prima facie correct and the burden of proof shall be upon the party attacking the same. . .. "
If the superior courts had been granted general jurisdiction to find and determine the facts in such cases, they would probably have the implied power to remand to the department for further inquiry; but their jurisdiction is limited by the statute to reviewing the evidence already taken, and, in so doing, they must accept the determination of the department as prima facie
correct, and only to be set aside if the burden of proof has been met by the party attacking it; in this case, the claimant. The narrow role thus assigned to the superior courts is not even enlarged if wholly new evidence is discovered. Gross v.Department of Labor  Industries, 177 Wn. 675, 33 P.2d 376.
It is clear from recitals in the court's findings, conclusions, and judgment in this case that the court did not reverse the decision of the department upon the merits, but for the purpose of clearing the way for the taking of additional evidence, the evidence in the record, as it stood, being to the court's mind so conflicting that it could not decide the question presented. That, of course, must necessarily mean that the claimant had not sustained the burden of proof required of him by the statute. The court could not remand the case for the taking of additional evidence. Under the circumstances shown, the only lawful action it could take was to affirm the decision of the department.
We may add that we have carefully examined the departmental record, and it is our opinion, also, that the evidence adduced on behalf of the claimant does *Page 165 
not overcome the weight which the courts are required to give to the decision of the department.
The judgment appealed from is reversed, and the cause dismissed.
MAIN, MILLARD, and SIMPSON, JJ., concur.